Citation Nr: 1538563	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  09-34 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for anemia, to include as secondary to service-connected diabetes mellitus and/or coronary artery disease (CAD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or CAD.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his former service representative


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In August 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In December 2009, the Veteran and his former service representative testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.  

In September 2010, the Board remanded the issues listed on the title page, along with the issues of entitlement to service connection for an acquired psychiatric disorder, claimed as depression, and entitlement to service connection for erectile dysfunction.  In a July 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for depressive disorder and erectile dysfunction.  Since those grants constitute full grants of the benefits sought on appeal, those claims are no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that in November 2010, the Veteran revoked power of attorney for Michael G. Smith, an attorney, and that the Veteran is currently unrepresented in  his appeal.

As discussed below, based on evidence submitted by the Veteran, the Board had expanded the scope of the Veteran's claims, as listed on the title page.

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing system, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Pursuant to the Board's September 2010 remand, the Veteran underwent VA examinations in July 2014 to determine the etiology of his claimed anemia and hypertension.  However, the Board finds that addendum opinions are necessary.  In this regard, the examiner was asked to opine with respect to each disability whether it was related to service, to include herbicide exposure, or in the alternative, whether either disorder was caused or aggravated by the Veteran's service-connected diabetes mellitus.  With respect to hypertension, the examiner stated that hypertension was not presumptive to Agent Orange, and stated that the Veteran's kidney disease, with absent heavy proteinuria and edema, did not cause his hypertension as "his hypertension preceded kidney disease onset by many years."  He then stated "the same rationale [applied] for lack of aggravation of hypertension by [diabetes] as well."  Here, the Board notes that the record indicates that the Veteran's diabetes was diagnosed in 1982, and his hypertension was diagnosed in 2001, which makes the examiner's logic incorrect.  Furthermore, while hypertension is not listed as a presumptive disease under 38 C.F.R. § 3.309(e) and is specifically excluded as being part of ischemic heart disease, the National Academy of Science (NAS) Institute of Medicine's (IOM's) Veterans and Agent Orange:  Update 2010, concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694; see also Notice, 77 Fed. Reg. 47924 -47928 (2012).  

Regarding anemia, the examiner stated that such was not presumptive to herbicide exposure, and did not provide an opinion with respect to the Veteran's diabetes and anemia; rather, the examiner discussed the lack of relationship between the Veteran's kidney disease, which is related to his diabetes, and anemia.   Accordingly, the Board requires addendum opinions for both claimed disabilities which provides a thorough opinion on direct and secondary service connection that addresses whether such are related to service, to include herbicide exposure (apart from merely presumptive service connection), or are caused or aggravated by the Veteran's service-connected diabetes mellitus, all with accompanying rationale.

Additionally, the Board notes the Internet articles submitted by the Veteran, entitled  "Hypertension," indicating a relationship between hypertension and heart disease/kidney problems, "Diabetes and High Blood Pressure," indicating a relationship between hypertension and diabetes, and "Anemia and Your Heart," indicating a relationship between anemia and heart disease.  The Board has thus expanded the scope of the Veteran's claims, and seeks an addendum opinion which also adequately addresses a potential relationship between the Veteran's hypertension and anemia, and his service-connected CAD.  In rendering the requested opinions, the Board asks that the examiner comment on the Internet articles.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the record to the VA examiner who conducted the Veteran's July 2014 examination.  The claims file and a copy of this remand must be provided to the examiner for review.  If the July 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A)  With respect to hypertension and anemia, the examiner is asked to opine whether it is at least as likely as not (a 50 percent probability or more) that any such diagnosed disorder is related to any event or incident in service, to include herbicide exposure.  The examiner is advised to consider the NAS IOM's Veterans and Agent Orange:  Update 2010 that concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  He or she is further advised that a rationale beyond the fact that such diseases are not considered presumptive to herbicide exposure is necessary.

(B)	For hypertension, the examiner is asked to opine whether it is at least as likely as not (a 50 percent probability or more) that any such diagnosed disorder is caused OR aggravated by service-connected diabetes mellitus, to include any resulting nephropathy, and/or coronary artery disease.  If the examiner determines that a there has been aggravation as a result of diabetes mellitus or coronary artery disease, the examiner should report the baseline level of severity of the Veteran's current prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  

Please note that the Veteran's diabetes was diagnosed in 1982, while his hypertension was diagnosed in 2001.

(C)	For anemia, the examiner is asked to opine whether it is at least as likely as not (a 50 percent probability or more) that any such diagnosed disorder is caused OR aggravated by service-connected diabetes mellitus, to include any resulting nephropathy, and/or coronary artery disease.  If the examiner determines that a there has been aggravation as a result of diabetes mellitus or coronary artery disease, the examiner should report the baseline level of severity of the Veteran's current prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  

In offering any opinion, the examiner must consider the full record, to include all lay statements of record regarding the incurrence of the Veteran's claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




